DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The 12/23/2020, 7/12/2021, 8/24/2021, 1/4/2022, 1/18/2022, 5/6/2022, and 6/14/2022 IDS documents have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 13 of U.S. Patent No. US 9,213,822 B2 in view of Kim (US 8,850,560 B2). The exemplary patent claim below discloses the claimed subject matter of the instant application other than that the application is a camera application and that the second gesture is specifically in a different direction. However, at least Col. 2, Ll. 34-38 and FIG. 13 of Kim disclose a camera application execution screen while at least FIG. 6B, FIG. 9A-10B, FIG. 12, and Col. 13, Ll. 21-43 of Kim disclose switching between application execution screens via specific touch inputs. Therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the instant application to further implement specific applications and gestures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Independent claims 9 and 16 are likewise rejected for substantially the same reasons. Dependent claims 3-8, 10-15, and 17-22 are rejected for at least the reason that they depend on rejected independent claims.
Instant Application
US 9,213,822 B2
Claim 2. An electronic device, comprising: 
a touch-sensitive display; 

one or more processors; 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 




while the device is in a locked state: displaying a first locked device interface page on the touch-sensitive display; 



detecting a gesture on the touch-sensitive display; 

in accordance with a determination that the gesture includes movement in a first direction: ceasing to display the first locked device interface page; 


displaying an interface for a camera application in a restricted session; and 

maintaining the device in the locked state for applications in the device other than the camera application; and 






in accordance with a determination that the gesture includes movement in a second direction opposite to the first direction: displaying a second locked device interface page different from the first locked device interface page.
Claim 1. A portable device, comprising:
a touch-sensitive display;

one or more processors;

memory;
a plurality of applications, including a first application; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

while the device is in a locked, passcode-protected state:
displaying a lock screen interface on the touch-sensitive display, the lock screen interface including a first application access indicia;

detecting a gesture on the touch-sensitive display;

in response to a determination that the gesture starts on the first application access indicia and is a first type of gesture:
ceasing to display the lock screen interface;


starting a restricted session for the first application in a first mode of the first application;

displaying an interface for the first application in the first mode, without displaying a passcode entry interface; and
maintaining the device in the locked, passcode-protected state for applications in the device other than the first application;




in response to a determination that the gesture starts on the first application access indicia and is a second type of gesture, distinct from the first type of gesture:
ceasing to display the lock screen interface;
starting a restricted session for the first application in a second mode of the first application, distinct from the first mode of the first application;
displaying an interface for the first application in the second mode, without displaying a passcode entry interface; and
maintaining the device in the locked, passcode-protected state for applications in the device other than the first application; and
in response to an input to unlock the device, entering an unlocked state with access to a plurality of applications.


Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 15, and 23 of U.S. Patent No. US 9,372,978 B2 in view of Kim (US 8,850,560 B2). The exemplary patent claim below discloses the claimed subject matter of the instant application other than that the second gesture is specifically in a different direction. However, at least FIG. 6B, FIG. 9A-10B, FIG. 12, and Col. 13, Ll. 21-43 of Kim disclose switching between application execution screens via specific touch inputs. Therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the instant application to further implement specific gestures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Independent claims 9 and 16 are likewise rejected for substantially the same reasons. Dependent claims 3-8, 10-15, and 17-22 are rejected for at least the reason that they depend on rejected independent claims.
Instant Application
US 9,372,978 B2
Claim 2. An electronic device, comprising: 
a touch-sensitive display; 

one or more processors; 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 




while the device is in a locked state: displaying a first locked device interface page on the touch-sensitive display; 



detecting a gesture on the touch-sensitive display; 

in accordance with a determination that the gesture includes movement in a first direction: ceasing to display the first locked device interface page; 


displaying an interface for a camera application in a restricted session; and 


maintaining the device in the locked state for applications in the device other than the camera application; and 






in accordance with a determination that the gesture includes movement in a second direction opposite to the first direction: displaying a second locked device interface page different from the first locked device interface page.
Claim 1. A portable multifunction device, comprising:
a touch-sensitive display;
one or more processors;
memory;

a plurality of applications, including a camera application; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:


while the device is in a locked, passcode-protected state:
displaying a lock screen interface on the touch-sensitive display, the lock screen interface including a camera access indicia;

detecting a first gesture on the touch-sensitive display;

in response to a determination that the first gesture starts on the camera access indicia:
ceasing to display the lock screen interface;


starting a restricted session for the camera application;
displaying an interface for the camera application, without displaying a passcode entry interface; and

maintaining the device in the locked, passcode-protected state for at least one application in the device other than the camera application;
detecting a second gesture on the touch-sensitive display; and




in response to a determination that the second gesture starts at a location on the touch-sensitive display associated with unlocking the device that is distinct from the camera access indicia:
displaying a passcode entry interface, wherein in response to entry of a correct passcode in the passcode entry interface, the passcode entry interface ceases to be displayed and the device enters an unlocked state with access to the plurality of applications; and
while the camera application is in the restricted session:
generating a plurality of images: and
presenting the plurality of images generated by the camera application while in the restricted session,
wherein the camera application is disabled from presenting images in the camera application that were not generated while in the restricted session.


Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 6, 10, 15, 19, and 24 of U.S. Patent No. US 10,007,802 B2 in view of Kim (US 8,850,560 B2). The exemplary patent claim below discloses the claimed subject matter of the instant application other than that the second gesture is specifically in a different direction. However, at least FIG. 6B, FIG. 9A-10B, FIG. 12, and Col. 13, Ll. 21-43 of Kim disclose switching between application execution screens via specific touch inputs. Therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the instant application to further implement specific gestures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Independent claims 9 and 16 are likewise rejected for substantially the same reasons. Dependent claims 3-8, 10-15, and 17-22 are rejected for at least the reason that they depend on rejected independent claims.
Instant Application
US 10,007,802 B2
Claim 2. An electronic device, comprising: 
a touch-sensitive display; 

one or more processors; 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 


while the device is in a locked state: displaying a first locked device interface page on the touch-sensitive display; 



detecting a gesture on the touch-sensitive display; 






in accordance with a determination that the gesture includes movement in a first direction: ceasing to display the first locked device interface page; 


displaying an interface for a camera application in a restricted session; and 


maintaining the device in the locked state for applications in the device other than the camera application; and 








in accordance with a determination that the gesture includes movement in a second direction opposite to the first direction: displaying a second locked device interface page different from the first locked device interface page.
Claim 1. A portable multifunction device, comprising:
a touch-sensitive display;

one or more processors;
memory;
a plurality of applications, including a camera application; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

while the device is in a locked, passcode-protected state:
displaying a lock screen interface on the touch-sensitive display, the lock screen interface including a camera access indicia;

detecting a first gesture on the touch-sensitive display;

in response to a determination that the first gesture starts on the camera access indicia and is of a first type:
displaying, on the touch-sensitive display, an indication of a second type of gesture required to access a restricted session for the camera application;
in response to a determination that the first gesture starts on the camera access indicia and is of the second type:
ceasing to display the lock screen interface;
starting the restricted session for the camera application;

displaying the interface for the camera application, without displaying a passcode entry interface; and


maintaining the device in the locked, passcode-protected state for at least one application in the device other than the camera application; and
in response to a determination that the first gesture starts at a location on the touch-sensitive display other than the camera access indicia:
forgoing displaying the indication of the second type of gesture required to access the restricted session for the camera application.

Claim 6. The device of claim 1, including instructions for:
while the device is in a locked, passcode-protected state:
detecting a second gesture on the touch-sensitive display; and
in response to a determination that the second gesture starts at a location on the touch-sensitive display associated with unlocking the device that is distinct from the camera access indicia:
displaying a passcode entry interface, wherein in response to entry of a correct passcode in the passcode entry interface, the passcode entry interface ceases to be displayed and the device enters an unlocked state with access to the at least one application in the device other than the camera application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-5, 7-12, 14-19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim (US 8,850,560 B2).

Regarding claim 2, Kim discloses: An electronic device, comprising: 
a touch-sensitive display; 
one or more processors; 
memory storing one or more programs configured to be executed by the one or more processors, 
Refer to at least FIG. 1-2B and the corresponding descriptions (e.g., Col. 4-9) of Kim with respect to a mobile device having a display and computing components. 
the one or more programs including instructions for: 
while the device is in a locked state: 
displaying a first locked device interface page on the touch-sensitive display; 
Refer to at least Col. 9, Ll. 15-21and Col. 11, Ll. 28-50 of Kim with respect to a lock screen displayed in a lock state of the device. 
detecting a gesture on the touch-sensitive display; 
Refer to at least Col. 6, Ll. 66-Col. 7, Ll. 17 and Col. 9, Ll. 12-14 of Kim with respect to touch input detection.
in accordance with a determination that the gesture includes movement in a first direction: ceasing to display the first locked device interface page; 
Refer to at least FIG. 6A and Col. 13, Ll. 20-43 of Kim with respect to a lock screen operable to display application execution screens which may be swapped via, e.g., a touch input sliding left or right.
displaying an interface for a camera application in a restricted session; and 
Refer to at least FIG. 13 and Col. 15, Ll. 48-60 of Kim with respect to an exemplary application execution screen being that of a camera application, which is operable during the lock state as part of the lock screen. 
maintaining the device in the locked state for applications in the device other than the camera application; and 
Refer to at least FIG. 13, where the device is shown as remaining in the lock state during the use of the camera application execution screen. 
in accordance with a determination that the gesture includes movement in a second direction opposite to the first direction: displaying a second locked device interface page different from the first locked device interface page.
Refer to at least FIG. 6A and Col. 13, Ll. 24-43 of Kim, where is it apparent that the application execution screen 211 may be again swapped with the application execution screen 210 (e.g., swiping left and right). It is considered that the lock screen may comprise a plurality of application execution screens consistent with memory requirements (e.g., Col. 2, Ll. 20-22 of Kim). 

Regarding claim 3, Kim discloses: The electronic device of claim 2, wherein the second locked device interface page includes media playback controls.
Refer to at least FIG. 12, FIG. 14A-B, Col. 15, Ll. 29-47, and Col. 15, Ll. 65-Col. 16, Ll. 3 of Kim with respect to media playback application execution screens operable in the lock screen. 

Regarding claim 4, it is rejected for substantially the same reasons as claim 2 above (e.g., the finger slide gesture in FIG. 6A of Kim).

Regarding claim 5, it is rejected for substantially the same reasons as claims 2 above (i.e., using the camera application execution screen for image capture necessitates uses of the image capture hardware such as in Col. 5, Ll. 56-67 of Kim).

Regarding claim 7, Kim discloses: The electronic device of claim 2, wherein the one or more programs further include instructions for: while the device is in the locked state: preventing the device from performing a predefined set of actions in response to detecting contact with the touch-sensitive display that does not correspond to the gesture.
Refer to at least Col. 11, Ll. 42-50 of Kim with respect to the lock screen of the lock state preventing input of control commands.

Regarding claim 8, it is rejected for substantially the same reasons as claim 2 above (e.g., refer to the transition in FIG. 6A, where the application execution screens appear to move horizontally across the screen).

Regarding independent claim 9, it is substantially similar to independent claim 2 above, and is rejected for substantially the same reasons (i.e., the citations).

Regarding claims 10-12 and 14-15, they are substantially similar to claims 3-5 and 7-8 above and are rejected for substantially the same reasons.

Regarding independent claim 16, it is substantially similar to independent claim 2 above, and is rejected for substantially the same reasons (i.e., the citations).

Regarding claims 17-19 and 21-22, they are substantially similar to claims 3-5 and 7-8 above and are rejected for substantially the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as applied to claims 2-5, 7-12, 14-19, and 21-22 above, and further in view of Bandyopadhyay (US 2012/0009896 A1).

Regarding claim 6, Kim does not specify: while the camera application is in the restricted session: the camera application is enabled to present one or more images generated by the camera application while in the restricted session; and the camera application is disabled from presenting any images in the camera application that were not generated while in the restricted session. However, Kim in view of Bandyopadhyay discloses: while the camera application is in the restricted session: the camera application is enabled to present one or more images generated by the camera application while in the restricted session; and the camera application is disabled from presenting any images in the camera application that were not generated while in the restricted session. 
Refer to at least [0052] of Bandyopadhyay, wherein disabled functionality includes the ability to view an image gallery, as per suggestions in [0047].
The teachings of both Kim and Bandyopadhyay concern an above-lock camera access functionality, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of Kim to further include additional restrictions for the camera application execution screen for at least the purpose of increasing a user’s privacy as per the cited portions of Bandyopadhyay (“the primary user may not want other users to be able to access other functions of the camera application, such as viewing previously-captured images or sending images to other users via e-mail or SMS”).

Regarding claims 13 and 20, they are substantially similar to claim 6 above, and are rejected for substantially the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432